Citation Nr: 1225480	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  06-00 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for chest pain.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), to include the question of whether new and material evidence has been received to reopen a claim therefor.  

3.  Entitlement to service connection for hepatitis B.  

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for chronic obstructive pulmonary disease (COPD).  

5.  Entitlement to a total disability rating for compensation due to individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered in June 2004 and September 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

By it November 2010 decision, the Board denied the Veteran's claim to reopen for service connection for COPD and his claims for service connection for chest pain, diabetes mellitus, and PTSD, while remanding claims for service connection for residuals of hepatitis B and a TDIU.  An appeal of the denied claims was then taken to the U.S. Court of Appeals for Veterans Claims (Court) and the parties to that appeal jointly moved the Court to vacate and remand those matters.  By its order of April 2011, the parties' motion was granted, and the case was returned to the Board.  

The Board by its January 2012 remand forwarded the case to the VA's Appeals Management Center (AMC) in Washington, DC, so that additional development could be undertaken.  While the case was in remand status, a rating decision of February 2012 was entered, granting service connection for diabetes mellitus and  thereby removing such issue from the Board's jurisdiction, and denying service connection for chest pain, to include vessel disease and myocardial infarction, for purposes of a retroactive benefit.  Following the AMC's attempts to complete the requested actions, the case has been returned to the Board for further review.  

Received by VA in June 2012 was additional documentary evidence from the Veteran consisting of internet medical articles regarding the role of PTSD in the onset of other disabilities, other than hepatitis B.  That evidence was accompanied by a written waiver for its initial consideration by the RO or AMC.  

The Veteran's claim to reopen for service connection for COPD and his original claims for service connection for chest pain and an acquired psychiatric disorder are REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required on his part.


FINDING OF FACT

Hepatitis B is not shown in service or for years following the Veteran's discharge from service and a preponderance of the evidence fails to link the Veteran's hepatitis B to his period of military service or any event thereof, to include presumed toxic herbicide exposure.  


CONCLUSION OF LAW

Hepatitis B was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The issue now before the Board, that of service connection for hepatitis B, was remanded by the Board most recently in January 2012, and on one prior occasion, in order to facilitate the conduct of additional evidentiary and/or procedural development.  All of the actions previously sought by the Board through its prior development requests appear to have been completed as directed, and it is of note that neither the appellant, nor his representative, contends otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 

Before addressing the merits of the Veteran's claim, herein denied, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation in this case was accomplished by way of the April 2005 and March 2006 letters from the RO to the Veteran.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the initial VCAA notice letter was provided to the Veteran prior to the initial adjudication of the claim in question in September 2005, in accord with Pelegrini.  However, complete VCAA notice to include that pertaining to the assignment of ratings and effective dates under Dingess, as established by the Court in early 2006, necessarily followed entry of the initial adjudicatory action.  Any error as to the timing of the VCAA notice provided was, however, cured by subsequent readjudication of the merits of the claim presented through multiple supplemental statements of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and readjudicating the claim in the form of a supplemental statement of the case to cure timing of a notification defect).  In light of the foregoing, and in the absence of any allegation of prejudice by or on behalf of the Veteran, the Board cannot conclude that any defect in the timing or substance of the notice provided affected the essential fairness of the adjudication, with resulting prejudice to the Veteran. 

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  Service treatment and personnel records, as well as records from the Social Security Administration, examination and treatment reports from VA and non-VA sources, and assorted lay and other evidence, have been made a part of the Veteran's five-volume claims folder.  The Veteran has not made the RO, AMC, or the Board aware of any additional, relevant evidence that needs to be obtained in order to fairly decide the claim herein addressed on its merits.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The record indicates that the Veteran has been provided a VA medical examination in order to better ascertain the nature and etiology of his clamed hepatitis B.  The findings and opinions therefrom are detailed and comprehensive in scope and are such as to permit the Board to adjudicate fully and fairly the claim for service connection herein at issue.  On that basis, further development action relative to the Veteran's hepatitis B is not required.  See 38 U.S.C.A. § 5103A(d) ; 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003). 

In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist the Veteran under the governing law and regulations.  


Pertinent Legal Authority Governing Service Connection Claims

Applicable law provides that service connection will be granted when a veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  The requirement that there be a current disability is satisfied when the disability is shown at the time during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2011).  For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6).  In this case, the Veteran who had land service in Vietnam is presumed to have been exposed to Agent Orange or other toxic herbicide.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2011).  By regulation made effective August 31, 2010, certain additional diseases were added to the aforementioned list, to include all B cell leukemias, Parkinson's disease, and ischemic heart disease.  See 75 Fed. Reg. 53202 (Aug. 31, 2010). 

Service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, a veteran must show that he served in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6).  Second, a veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e) during the presumptive period if applicable.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  The VA Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42600-42608 (2002).

Notwithstanding the foregoing presumption provisions, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court of Appeals for the Federal Circuit  has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom; Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); see Brock v. Brown, 10 Vet. App. 155, 160-61 (1997) (specific applicability in Agent Orange cases).  

38 U.S.C.A. § 1154(b) (West 2002) provides that, in the case of a veteran who engaged in combat with the enemy during a period of war, as is alleged by the Veteran in this case, and the claimed disease or injury is combat-related, lay evidence of inservice incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation during service.  Here, the Veteran does not allege that his hepatitis B is of combat origin and notice, too, is taken that 38 U.S.C.A. § 1154(b) does not address the questions of the existence of a present disability or of a nexus between such disability and service, both of which are required for a grant of service connection.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).

Analysis

The Veteran argues that he was initially diagnosed and treated for hepatitis B some 15 to 20 years following his discharge from service.  He indicates that there is a link between his hepatitis and military service by virtue of what his doctors have told him and on the basis of research he has undertaken.  That research is reported to show that hepatitis may remain dormant in the body for a long period of time before it is manifested.  He reports having been transported by helicopter in which dead and wounded soldiers were present and that during his military service he was at times assigned to clean latrines.  These are referenced by him as possible sources of his hepatitis B.  

Service treatment records are negative for any pertinent complaints, findings, or diagnoses involving hepatitis B.  Medical data developed postservice initially indicate the existence of hepatitis B on a VA Agent Orange examination in March 1999, when the Veteran reported having been diagnosed with hepatitis B during 1983.  Testing in April 1988 for HBcAg and HBsAb was reported to be positive.  No pertinent diagnosis was recorded.  A history of hepatitis B was diagnosed on several occasions thereafter, without any indication that the Veteran's hepatitis B was then an active process.  

When evaluated through a VA medical examination in December 2010, the Veteran reported the onset of his hepatitis B as occurring in the mid-1980s.  In terms of circumstances and manifestations, the Veteran stated that he previously worked on appliances and often had cuts on his hands and arms.  On one such occasion , he reported also having a skin rash develop with associated sweating, constipation, and jaundice, which were diagnosed by a private physician as hepatitis B.  No current treatment was being received for hepatitis.  Blood testing was negative for the surface antigen, antibody, and core assay for hepatitis B.  The diagnosis was of hepatitis B and the VA examiner noted that the Veteran had a strong history of multiple sexual partners, including sex workers, during military service.  He also was noted to share a razor with his stepson.  In the opinion of the VA examiner, it was at least as likely as not that the Veteran's hepatitis B was caused by the aforementioned factors and cited verbatim only an entry in emedicinehelath.com as the rationale therefor.  

In order to more fully clarify the opinion offered and obtain a rationale specific to the facts of this case, the Board by its January 2012 remand requested that an addendum to the earlier report be prepared by the VA examiner or his or her designee.  A VA nurse practitioner, following a review of the Veteran's VA claims folder, indicated in a January 2012 addendum that the Veteran had reported a diagnosis of hepatitis B in 1984, 14 years after service.  No documentation was found in the Veteran's service treatment records regarding his inservice receipt of treatment for hepatitis.  According to the VA nurse practitioner, a review of medical literature indicated that the incubation period for hepatitis B was 60 to 150 days after exposure to the hepatitis B virus.  Given that the Veteran served in the military in 1969 and 1970, it was concluded by the VA reviewer that it was less likely than not that his hepatitis B was related to any incident of his military service.  

The Veteran alleges that there is a link between his hepatitis B and his period of active duty and there is no question that the Veteran is competent to state what comes to him through his senses, including what he personally observes and what others have told him.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  And, to the extent that his statements, be they oral or written, as to what he felt or personally observed are competent and not incredible.  However, the Veteran is not competent to offer a medical opinion either as to diagnosis or etiology, in the absence of a showing of any medical education or training on his part.  His observations are not accompanied by any persuasive evidence substantiating a link or nexus to service either through medical data compiled in service or thereafter, or by corroborating lay evidence.  No medical professional has identified the existence of the Veteran's hepatitis B earlier than 1983.  Based on his Vietnam service, the Veteran is presumed to have been exposed to Agent Orange or other toxic herbicide, but hepatitis B is not a disease for which there exists a presumption of service incurrence based on herbicide exposure, or for that matter, as a chronic disease manifested within one-year of service separation.  No medical professional provides a finding or opinion linking the Veteran's hepatitis B to inservice herbicide exposure.  

Here, there is no showing of hepatitis B in service or for more than ten years following the Veteran's separation from service.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider a veteran's entire medical history, including a lengthy period of absence of complaints]; see also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be considered in weighing the evidence].  The only medical professional to address fully the question of linkage between the Veteran's hepatitis B and service found that it was less likely as not that it was of service onset or service-related.  The only other medical opinion as to nexus was that offered by the VA examiner in 2010 who stated that the combination of multiple inservice sexual partners and postservice sharing of a razor were at least as likely as not the cause of the Veteran's hepatitis.  The 2010 opinion, while competent, is found to be entitled to only minimal probative weight, given that one of the causative factors for the Veteran's hepatitis B was a postservice event and the opinion was not accompanied by an adequate rationale.  That VA examiner's mixing of inservice and postservice causative factors, as well as the inadequacy of the rationale in failing to apply current medical thinking to the particular facts of this case, render the opinion offered as to a link between inservice sexual contacts and the onset of hepatitis B of only little probative value.  Far more probative weight is accorded the opinion of the VA reviewer in 2012 who indicated that regardless of the particular source of infection, the incubation period for onset of hepatitis B from virus exposure was from 60 to 150 days, and that it was less likely than not that the Veteran's hepatitis was the result of exposure to the hepatitis B virus during service more than a decade following service discharge.  

On the basis of the foregoing, it is found that a preponderance of the evidence is against entitlement of the Veteran to service connection for hepatitis B, either as an active or inactive process, or for residuals thereof.  That being the case, the benefit of the doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for hepatitis B is denied.  


REMAND

By its January 2012 remand, the Board directed the AMC to notify the Veteran that he may submit evidence of current chest pain or an acquired psychiatric disorder, evidence that the disabilities manifested in service, and evidence of a link between the claimed disabilities and active duty service.  Moreover, he was to be advised that, if he did not have such evidence in his possession, he may notify VA of any health care providers or agencies who have such records to allow VA to obtain the records on his behalf.  

By subsequent AMC correspondence to the Veteran in January 2012, the Veteran was advised, in pertinent part, as follows:  

If you've received medical treatment or have additional evidence regarding your current chest pain, diabetes, or acquired psychiatric disorder, to include evidence that the disabilities manifested during service, from any private physicians or hospitals and you would like us to obtain your treatment records, please complete a separate VA Form 21-4142 for each non-VA provider, to include the complete address, zip code and dates of treatment so that we can obtain your treatment records.  Please do not put more than one provider on each VA Form 21-4142.  Without your authorization, we will not obtain your private treatment records...

If you have not received any private treatment for your claimed conditions, please advise us on the enclosed VA Form 21-4138 Statement in Support of Claim.  

If you have received any treatment from a VA medical facility , please provide the name and location of the facility and the appropriate dates of treatment on the enclosed VA Form 21-4138....

The Board finds that compliance with the Court's order and its recent remand has not been achieved based on the AMC's letter of January 2012 to the Veteran.  The focus of the AMC's correspondence is its attempt to assist the Veteran in obtaining pertinent evidence; it does not request that the Veteran himself submit lay or medical evidence of current disablement, pertinent manifestations in service, or nexus to service.  The focus of the joint remand and Court's order was a failure on the part of the RO's hearing officer to comply with 38 C.F.R. § 3.103(c)(2) and it cannot reasonably be held that the AMC's letter of January 2012 is curative.  It, too, does not appear that the Veteran has been fully apprised of the requirements for reopening of his previously denied claim for service connection for PTSD or other psychiatric disorder, as required under the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006).  Remand is required to ensure compliance with the Board's remand and the law of this case, as set forth by the joint remand and order of the Court, and for Kent compliance involving the claim to reopen for service connection for a psychiatric disorder.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Notice, too, is taken that the parties to the appeal before Court determined that the hearing officer did not fulfill his duties under 38 C.F.R. § 3.103(c)(2) relating to the Veteran's claim for COPD.  Actions specifically relating thereto were not addressed by the Board in its January 2012 remand, nor by the AMC in its correspondence of January 2012 to the Veteran.  Further actions in this regard are required prior to the Board's consideration of the Veteran's claim to reopen for service connection for COPD.  

As the issue of TDIU entitlement is one that is inextricably intertwined with the claim to reopen for service connection for COPD and claim for service connection for an acquired psychiatric disorder, the Board defers actions relating thereto until the other matters are addressed on remand.  

Accordingly, this case is REMANDED for the following actions:

1.  Notify the Veteran in writing that he may submit evidence that he currently has COPD, chest pain, and any acquired psychiatric disorder inclusive of PTSD; evidence that any of the foregoing were manifested in service; and evidence of a link or nexus of any claimed disability to his period of military service.  

2.  Undertake notification actions regarding the Veteran's claim to reopen for service connection for PTSD or other acquired psychiatric disorder to ensure compliance with the holding in Kent, supra, as to the prior denial, the reason therefor, and the requirements for reopening involving the presentation of new and material evidence.  

3.  Lastly, adjudicate the remaining appellate issues, including TDIU entitlement, and if any benefit sought on appeal continues to be denied, the Veteran and his representative must be provided with a supplemental statement of the case, followed by an appropriate period of time for a response.  The case should then be returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action by the Veteran is required until he received further notice.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
	MILO H. HAWLEY	
Veterans Law Judge, Board of Veterans' Appeals



